DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment dated 14 February 2022 is acknowledged. Claims 11-17, 19-27, 29, and 30 as amended are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-13, 20-23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,405,493 (“Pippard”).
As to claims 11-13, Pippard teaches a coating composition containing corrosion inhibiting particles, thus an anticorrosion composition (abstract). Pippard teaches that the particles are a hydroxide containing inorganic oxide that has been exchanged with corrosion inhibiting anions, which are released by ion exchange with other anions such as chloride (abstract), and thus teaches inorganic anionic type ion exchangers. Pippard further teaches the product is capable of binding chloride (conjugate anion of HCl, a strong acid) and thus has some basic character as required by claim 13. Pippard teaches incorporating the anion exchanged mineral in paints including solvent borne alkyd (4:19-40, teaching incorporation in alkyd in white spirit), and thus a solventborne resin as required by claims 11 and 12. Pippard teaches coating a metal substrate with the composition in a single layer (4:45-50; 3:60-66), thus a metal substrate having the anticorrosion composition applied thereto, and the substrate in contact with the anticorrosion composition. 
Pippard does not exemplify exposing to halide environment prior to applying the anticorrosion composition. However, Pippard teaches applying to structures of ships, rigs and platforms for oil or gas production, and structures on land where corrosive ions, such as chloride are present (2:51-58), and as such, the application of the coating on structures that are exposed to halide environments is an obvious variation suggested by Pippard, because Pippard suggests the structures in such environments may be coated.
As to claim 20, Pippard teaches use of the substrate for ships and offshore oil and gas rigs (2:51-53).
As to claims 21-23, Pippard teaches a coating composition containing corrosion inhibiting particles, thus an anticorrosion composition (abstract). Pippard teaches that the particles are a hydroxide containing inorganic oxide that has been exchanged with corrosion inhibiting anions, which are released by ion exchange with other anions such as chloride (abstract), and thus teaches inorganic anionic type ion exchangers. Pippard further teaches the product is capable of binding chloride (conjugate anion of HCl, a strong acid) and thus has some basic character. While Pippard does not state whether it is strong basic or weak basic anion type exchanger, the compound having basic characteristic, must be one or the other, and thus meets the requirement of claim 23 for a strong basic or weak basic anion type ion exchanger. Pippard teaches incorporating the anion exchanged mineral in paints including solvent borne alkyd (4:19-40, teaching incorporation in alkyd in white spirit), and thus a solventborne resin as required by claims 21 and 22. Pippard teaches that the coating provides an improvement in corrosion when exposed to a halide environment (4:45-65), and thus it would be expected that a substrate exposed to a halide containing environment and having the composition applied would have reduced corrosion. Pippard teaches coating a metal substrate with the composition in one layer (4:45-50; 3:60-66) thus a substrate having one layer of anticorrosion composition applied thereto, and the substrate in contact with the anticorrosion composition. Pippard does not exemplify exposing to halide environment prior to applying the anticorrosion composition. However, Pippard teaches applying to structures of ships, rigs and platforms for oil or gas production, and structures on land where corrosive ions, such as chloride are present (2:51-58), and as such, the application of the coating on structures that are exposed to halide environments is an obvious variation suggested by Pippard, because Pippard suggests the structures to be coated that are in such environments.
As to claim 30, Pippard teaches use of the substrate for ships and offshore oil and gas rigs (2:51-53).

Claim Rejections - 35 USC § 103
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,405,493 (“Pippard”) as applied to claim 11, further in view of NOAA’S National Ocean Service, Estuaries Tutorial, obtained at https://aamboceanservice.blob.core.windows.net/oceanservice-prod/education/kits/estuaries/lessons/estuaries_tutorial.pdf (2007) (“NOAA”).
As to claims 14-17, Pippard teaches exposure to halide (4:50-55, 3:65-67), but does not teach the recite surface halide concentrations of claims 14-17. However, Pippard teaches the use of the coating on ships (2:50-55). Furthermore, as evidenced by it is known that the salt concentration of estuarine water ranges from 0.5 to 35 ppt (0.05 to 3.5%), and freshwater having approximately 0 ppt (as evidenced by NOAA, p. 6), which would provide a range from 0 to 100 mg/m2 of surface halide concentration on the surface of the substrate (see Fig. 3 of the specification showing correlation between concentration and surface concentration), which overlaps the range of 0 to 90 mg/m2 of claim 14, 0 to 5 mg/m2 of claim 15, 5 to 20 mg/m2 of claim 16, and 20 to 90 mg/m2 of claim 17. As such, it would be obvious, given the teaching of Pippard to coating substrates for ships, and thus subjecting a substrate on a ship to freshwater or estuarine water, it would be obvious that coating a substrate on a ship would be on a surface that has been exposed to halide environments.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,405,493 (“Pippard”) as applied to claim 11, further in view of US 2007/0092751 (“Haibach”).
As to claim 19, the discussion of Pippard with respect to claim 11 is incorporated by reference. Pippard teaches applying the composition to mild steel plate (4:45-50), but does not teach the specific types of metal recited in claim 19. However, it is known, from for example, Haibach, para. 0015, that mild steel plate may be prepared by hot rolling or cold rolling, and thus the preparation of steel by hot or cold rolling would be an obvious modification known in the prior art of Haibach.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,405,493 (“Pippard”) as applied to claim 21, further in view of NOAA’S National Ocean Service, Estuaries Tutorial, obtained at https://aamboceanservice.blob.core.windows.net/oceanservice-prod/education/kits/estuaries/lessons/estuaries_tutorial.pdf (2007) (“NOAA”).
As to claims 24-27, Pippard teaches exposure to halide (4:50-55, 3:65-67), but does not teach the recite surface halide concentrations of claims 24-27. However, Pippard teaches the use of the coating on ships (2:50-55). Furthermore, as evidenced by it is known that the salt concentration of estuarine water ranges from 0.5 to 35 ppt (0.05 to 3.5%), and freshwater having approximately 0 ppt (as evidenced by NOAA, p. 6), which would provide a range from 0 to 100 mg/m2 of surface halide concentration on the surface of the substrate (see Fig. 3 of the specification showing correlation between concentration and surface concentration), which overlaps the range of 0 to 90 mg/m2 of claim 24, 0 to 5 mg/m2 of claim 25, 5 to 20 mg/m2 of claim 26, and 20 to 90 mg/m2 of claim 27. As such, it would be obvious, given the teaching of Pippard to coating substrates for ships, and thus subjecting a substrate on a ship to freshwater or estuarine water, it would be obvious to subject the substrate to the recited surface halide concentrations.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,405,493 (“Pippard”) as applied to claim 21, further in view of US 2007/0092751 (“Haibach”).
As to claim 29, the discussion of Pippard with respect to claim 21 is incorporated by reference. Pippard teaches applying the composition to mild steel plate (4:45-50), but does not teach the specific types of metal recited in claim 29. However, it is known, from for example, Haibach, para. 0015, that mild steel plate may be prepared by hot rolling or cold rolling, and thus the preparation of steel by hot or cold rolling would be an obvious modification known in the prior art of Haibach.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764